Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
The request filed on March 14, 2022 for a Request for Continuing Examination (RCE) under 37 CFR 1.114 is acceptable and an RCE has been established. Any previous finality is hereby withdrawn and a new action on the merits follows.  Any newly-submitted claims have been added.  An action on the RCE follows.

Drawings
The drawing corrections filed June 22, 2021 and March 14, 2022 have been approved.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Bolton et al. (US 8281550).  Bolton et al. discloses a protective window system for forestry equipment (see lines 54-55 of column 2 which refers to automobiles which are .
Bolton et al. is silent concerning each window pane being between 5mm and 30mm thick, the air gap being between 5mm and 50mm and meeting or exceeding UL/ANSI 752 level 1 testing.
However, one of ordinary skill in the art is expected to routinely experiment with parameters so as to ascertain the optimum or workable ranges for a particular use.  Accordingly, it would have been no more than an obvious matter of engineering design choice, as determined through routine experimentation and optimization, for one of ordinary skill to provide each window pane of Bolton et al. with a thickness of between 5mm and 30mm and provide the air gap of Bolton et al. with a dimension of 5mm and 50mm so as to meet or exceed UL/ANSI 752 level 1 testing to protect people and objects within the vehicle from being impacted by projectiles.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Bolton et al. as applied to claim 1 above, and further in view of Holdridge et al. (US 4979342).  Bolton et al., as modified above, is silent concerning a channel for transporting conditioned air.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Bolton et al., as modified above, with a channel and a vent, as taught by Holdridge et al., to prevent the build up of condensation on the window system.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Bolton et al. as applied to claim 1 above, and further in view of Kannel (US 2132421).  Bolton et al., as modified above, is silent concerning a hinge mechanism.
However, Kannel discloses a protective window system comprising two window panes 11, 14, wherein a hinge mechanism 9 allows at least one of the two window panes to move in relation to the other of the two window panes.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Bolton et al., as modified above, with a hinge mechanism, as taught by Kannel, to enable a user to clean the surfaces of the window panes that face one another.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kannel (US 2132421) in view of Bolton et al. (US 8281550).  Kannel discloses a protective window system for forestry equipment comprising:

an air gap (labeled below) of between the two window panes;
a channel 29 for transporting conditioned air and a vent for allowing the conditioned air to enter and exit the air gap; and
a hinge mechanism 9 for allowing at least one of the two window panes to move in relation to the other of the two window panes.
Kannel is silent concerning the window panes comprising polycarbonate, the window panes having a thickness between 5mm and 30mm, the air gap having a dimension between 5mm and 50mm, and UL/ANSI 752 level 1 rating.
However, Bolton et al. discloses a protective window system comprising two polycarbonate window panes 11 and 11’ (see polycarbonate set forth on lines16-17 of column 4) wherein an air gap is provided between the window panes.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the window panes Kannel with a polycarbonate construction, as taught by Bolton et al., to increase the strength and durability of the window panes.
Additionally, one of ordinary skill in the art is expected to routinely experiment with parameters so as to ascertain the optimum or workable ranges for a particular use.  Accordingly, it would have been no more than an obvious matter of engineering design choice, as determined through routine experimentation and optimization, for one of ordinary skill to provide the window panes of Kannel with a thickness of between 5mm and 30mm to provide the window system with increased strength, provide the air gap of .


    PNG
    media_image1.png
    571
    1047
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    723
    1069
    media_image2.png
    Greyscale

Response to Arguments
Applicant's arguments filed March 14, 2022 have been fully considered but they are not persuasive.
The applicant’s comments concerning Martin are moot in view of the new grounds of rejection.
The applicant’s comments concerning Kannel are not persuasive.  Kannel discloses a two windowpane protective window system for use in vehicles.  It is well known to protect vehicles from projectiles for security reasons.  In fact, there is a whole industry focused on increasing the protection of vehicles from projectiles.  Thus, providing a vehicle with projectile protection is well within the purview of one with ordinary skill in the art.

Conclusion
THIS ACTION IS NOT MADE FINAL.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY J STRIMBU whose telephone number is (571)272-6836. The examiner can normally be reached 8:00-4:30 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY J STRIMBU/Primary Examiner, Art Unit 3634